Citation Nr: 0607362	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  02-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1944.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Tiger Team, a special processing unit at the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The evidence shows that the veteran was exposed to 
acoustic trauma during service.

2.  The veteran has current tinnitus and bilateral hearing 
loss, which has been related by a medical professional to his 
exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On recent VA examinations, the veteran has been diagnosed 
with tinnitus and has shown impaired hearing sufficient to 
established bilateral hearing loss disability under 38 C.F.R. 
§ 3.385; therefore, the veteran meets the initial element for 
establishing entitlement to service connection by having 
shown medical evidence of a current disability for each of 
his claimed disabilities.

The veteran has provided credible testimony of his exposure 
to loud noise in service, and he is competent to report his 
experiences, such as being exposed to loud noise, and readily 
observable symptoms, such as difficulty hearing or ringing in 
his ears.  Therefore, the veteran satisfies the second 
element for establishing entitlement to service connection by 
having provided lay testimony of in-service incurrence of an 
injury.  

Finally, there is medical evidence of a nexus between the 
current disability and the in-service injury to establish the 
third element of entitlement to service connection.  On VA 
examination in September 2005, after reviewing the evidence 
in the veteran's claims file including his service medical 
records, a VA audiologist and a VA medical doctor both 
related the veteran's current hearing loss disability to his 
in-service exposure to loud noise.  That same audiologist 
attributed the veteran's tinnitus to his in-service exposure 
to loud noise.

Although there is some evidence, including the report of a 
November 2002 VA ear diseases examination that is not 
favorable to the veteran's claims, the evidence is at least 
in equipoise.  Accordingly, the Board resolves any doubt in 
favor of the veteran and finds that his current tinnitus and 
bilateral hearing loss disability are the results of his in-
service noise exposure.  Tinnitus and bilateral hearing loss 
were incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).




ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


